 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10
11   WYLMINA HETTINGA,             ) Case No. CV 20-0430-PA (JPR)
                                   )
12                   Plaintiff,    )
                                   ) ORDER DISMISSING COMPLAINT
13              v.                 )
                                   )
14   EDDIE GARCIA et al.           )
                                   )
15                   Defendants.   )
                                   )
16
17       On January 15, 2020, Plaintiff filed pro se a civil-rights
18 complaint under 42 U.S.C. § 1983, paying the filing fee. She
19 sues a Santa Clara County superior-court judge, the San Jose
20 police chief, the chief justice of the California Supreme Court,
21 the County of Santa Clara, a clerk of that county’s superior
22 court, and her daughter, Theresa Loumena. (Compl. at 4-8.) Only
23 the last-named Defendant resides in this District (see id. at 6
24 ¶ 8), and all of the events alleged in the Complaint took place
25 outside this District (see generally id. at 9-37). The claims
26 relate to Plaintiff’s myriad divorce and custody proceedings in
27 Santa Clara County. This is not her first complaint in this
28 District stemming from those proceedings, however. See, e.g.,

                                      1
 1 Max Loumena et al. v. Tani Cantil-Sakauye et al., No. CV 16-2032-
 2 PA (JPR) (C.D. Cal. filed Mar. 24, 2016).    She has been declared
 3 a vexatious litigant in both Santa Clara County and the Northern
 4 District of California, in which Santa Clara County lies, see 28
 5 U.S.C. § 84(a), preventing her from filing new lawsuits in those
 6 courts except under limited circumstances.   See R. & R. at 5,
 7 Loumena (Aug. 30, 2016), ECF No. 26.
 8      Because Plaintiff paid the filing fee and is not a prisoner,
 9 the Complaint is not subject to preservice screening under 28
10 U.S.C. §§ 1915(e)(2) or 1915A.   The Court may, however, sua
11 sponte dismiss a frivolous, patently insubstantial complaint
12 under Federal Rule of Civil Procedure 12(b)(1).    See Neitzke v.
13 Williams, 490 U.S. 319, 327 n.6 (1989) (courts lack subject-
14 matter jurisdiction to consider “patently insubstantial”
15 complaints); Hagans v. Lavine, 415 U.S. 528, 537–38 (1974)
16 (federal claim so insubstantial as to be patently without merit
17 cannot serve as basis for federal jurisdiction).   A frivolous
18 complaint is one that “lacks an arguable basis in either law or
19 in fact.”   Martin v. Sias, 88 F.3d 774, 775 (9th Cir. 1996)
20 (citing Neitzke, 490 U.S. at 325).
21      Plaintiff’s divorce and child custody-related claims for the
22 most part have no business in federal court.   See generally
23 Minasyan v. Gonzales, 401 F.3d 1069, 1077 (9th Cir. 1992) (noting
24 that federal courts’ “deference to state law” in areas of divorce
25 and domestic relations is “[s]o strong” (citation omitted)).
26 Moreover, she has already been told that judicial officers and
27 court employees are generally immune from suit for actions taken
28 in their official capacity, as are those complained of here;

                                    2
 1 indeed, this Court previously dismissed her similar claims.     See
 2 generally R. & R., Loumena, ECF No. 26.
 3      This lawsuit must be summarily dismissed because, at a
 4 minimum, the claim asserted against Plaintiff’s daughter fails to
 5 state a claim upon which relief can be granted and venue is
 6 improper against the remaining defendants.   Specifically,
 7 although Plaintiff purports to sue her daughter, which would make
 8 venue in this District proper under 28 U.S.C. § 1391(b)(1), she
 9 seeks no relief from her (see Compl. at 37-38) and nowhere
10 alleges that she did anything wrong.   Indeed, in complaining
11 about an order the Santa Clara County superior-court judge
12 Defendant issued in favor of her Defendant daughter, she states
13 that her daughter “had not signed or filed any paperwork to
14 collect this judgment against me whatsoever, or appeared in any
15 manner whatsoever” (id. at 18 ¶ 69); rather, it was her former
16 husband who initiated that proceeding (id. ¶ 67; see also id. ¶
17 70 (alleging that “[i]t is seemingly self-evident that a judgment
18 . . . may not be entered in favor of one who has made no effort,
19 whatsoever, to obtain it”)).   It is thus clear that the only
20 reason Plaintiff has sued her daughter is to give this Court
21 venue because, as a vexatious litigant, she can no longer sue
22 where the events of which she complains took place without
23 satisfying the pre-filing restrictions imposed upon her by
24 California’s state courts and the United States District Court
25 for the Northern District of California.
26      Importantly, to the extent Plaintiff purports to state a
27 federal civil rights claim pursuant to 42 U.S.C. § 1983 against
28 her daughter for allegedly colluding with a judge of the

                                    3
 1 California Superior Court by “sitting in the audience watching
 2 him award her” a judgment, that conclusory allegation fails to
 3 state a claim upon which relief can be granted because that
 4 allegation falls far short of alleging that Plaintiff’s daughter
 5 is a state actor.   To state a § 1983 claim, a plaintiff must
 6 satisfactorily allege that the defendant violated the plaintiff’s
 7 federal civil rights and “acted under color of state law.”
 8 Collins v. Womancare, 878 F.2d 1145, 1147 (9th Cir. 1989).      For
 9 purposes of § 1983 claims alleging violations of the Fourteenth
10 Amendment, courts treat the Fourteenth Amendment’s “state action”
11 requirement and § 1983’s “color of law" requirement as
12 “equivalent.”   Id. at 1148.   “Under § 1983, a claim may lie
13 against a private party who ‘is a willful participant in joint
14 action with the State or its agents.    Private persons, jointly
15 engaged with state officials in the challenged action, are acting
16 ‘under color’ of law for purposes of § 1983 actions.’”    Degrassi
17 v. City of Glendora, 207 F.3d 636, 647 (9th Cir. 2000) (quoting
18 Dennis v. Sparks, 449 U.S. 24, 27-28, 101 S. Ct. 183, 186, 66 L.
19 Ed. 2d 185 (1980)).   “[A] bare allegation of such joint action
20 will not overcome a motion to dismiss; the plaintiff must allege
21 ‘facts tending to show that [the private party] acted ‘under
22 color of state law or authority.’”    Id. (quoting Sykes v. State
23 of Cal., 497 F.2d 197, 202 (9th Cir. 1974)); see also Dietrich v.
24 John Ascuaga’s Nugget, 548 F.3d 892, 900 (9th Cir. 2008).
25      Because it is clear that Plaintiff has included a frivolous
26 claim against her daughter in an effort to support venue in a
27 court that has not yet imposed pre-filing restrictions on
28 Plaintiff's efforts to re-litigate her divorce and child custody

                                     4
 1 proceedings, and Plaintiff’s conclusory allegations against her
 2 daughter otherwise fail to allege that her daughter is a state
 3 actor, the Court concludes that providing Plaintiff with leave to
 4 amend to cure this deficiency would be futile.    See Flowers v.
 5 First Hawaiian Bank, 295 F.3d 966 (9th Cir. 2002) (“A pro se
 6 litigant must be given leave to amend his or her complaint unless
 7 it is obviously clear that the deficiencies in the complaint
 8 could not be cured by amendment . . .    A district court . . .
 9 does not abuse its discretion in denying leave to amend where
10 amendment would be futile.").    The Court therefore dismisses
11 Plaintiff’s claim against her daughter without leave to amend and
12 with prejudice.
13      Even without the dismissal of the claim against Plaintiff’s
14 daughter, the Court would nevertheless conclude that Plaintiff’s
15 daughter is a “sham” Defendant and that the daughter’s residence
16 within this District must be disregarded for purposes of deciding
17 venue.   McDaniel v. United States, No. 18-cv-06785-JCS, 2018 WL
18 6617965, at *2-3 (N.D. Cal. Nov. 16, 2018); see Ervin v. Jud.
19 Council, No. C 06-7479 CW., 2007 WL 1489255, at *2-3 (N.D. Cal.
20 May 18, 2007).    Moreover, as a result of the dismissal of the
21 claim asserted against Plaintiff’s daughter, the only remaining
22 claims are alleged against defendants arising out of their
23 connections with litigation in Northern California.    Indeed,
24 either as a result of the dismissal of the claim against
25 Plaintiff’s daughter, or because the daughter is a sham
26 defendant, no venue lies here.    See § 1391(b) (venue lies where
27 “any defendant resides” if all defendants are in one state or
28

                                     5
 1 where “a substantial part of the events” giving rise to lawsuit
 2 took place).
 3      For all these reasons, the Court ORDERS that Plaintiff’s
 4 claim against Theresa Loumena is dismissed with prejudice for
 5 failure to state a claim pursuant to Rule 12(b)(6) and that the
 6 remaining defendants and this action are dismissed without
 7 prejudice under Rule 12(b)(1) for improper venue.1   Plaintiff is
 8 warned that if she continues to file lawsuits in this
 9 jurisdiction that do not belong here, this Court may declare her
10 a vexatious litigant as well.
                              l.
11
12 DATED: February 5, 2020
                                   PERCY
                                      CY ANDERSON
                                   PERC  ANDE
                                           DE
                                            ERSON
13                                 UNITED STATES
                                            ATES DISTRICT JUDGE
                                          STA
14
15
16
17
18
19
20
21
22
23
24
25
26
        1
            Because Plaintiff appears to have filed this action to
27 circumvent the Northern District of California’s pre-filing order,
   the Court declines to transfer this case to the Northern District
28 of California, where venue would lie. See 28 U.S.C. § 1406.

                                    6
